OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
To obtain reimbursement from the Special Disability Fund, a compensation carrier bears the burden of demonstrating that a disability occurring subsequent to a permanent physical impairment resulted in a permanent disability caused by both conditions and which is materially and substantially greater because of the prior impairment than it would have been alone. (Worker’s Compensation Law, § 15, subd 8; Matter of Grieco v Grieco Elec. Co., 52 AD2d 1011.) In the instant case, substantial evidence exists in the record to support the board’s determination that appellants failed to meet this burden.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Order affirmed.